Citation Nr: 0429464	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  95-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as 
postoperative chronic back pain (a back disability).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In April 1997 and May 2000 the Board 
remanded the case for further development.  As noted in the 
previous remands, although the veteran requested a Travel 
Board hearing, he failed to report to the hearing scheduled 
in December 1996.

In August 2002, the Board issued a decision that denied the 
veteran's claim for service connection for a disability 
claimed as postoperative chronic back pain (a back 
disability).  The veteran, in turn, appealed the denial of 
service connection to the United States Court of Appeals for 
Veterans Claims (Court).

On July 18, 2003, the Court issued an order that granted a 
joint motion to remand, vacated the Board's August 2002 
decision, and remanded the matter to the Board for action in 
compliance with the motion.  The Board in turn remanded the 
case to the RO in January 2004.  All requested action has 
been completed and the case is once again before the Board 
for final disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran sustained an injury to the thoracic spine in 
service; such was productive of acute and transitory 
symptoms.

3.  There is no credible, competent evidence linking the 
veteran's current back disorder, involving the lumbar spine, 
to the mid-back injury in service, or any other incident of 
service origin.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The Board remanded the veteran's claim in April 1997 and May 
2000.  The RO's February 2001 letter and the Supplemental 
Statement of the Case, issued in March 2002, notified the 
veteran of the new law, and he has been sent other letters 
and information concerning evidence needed to support his 
claim.  In compliance with the July 2003 Court order, the 
Board again remanded the claim in January 2004.  In a 
February 2004 letter, the RO notified the veteran of the 
information needed to support his claim and requested he 
provide specific information and authorization for VA to 
obtain evidence the veteran had previously identified.  The 
veteran did not respond to the RO's request.  A Supplemental 
Statement of the Case was issued in May 2004.  There is no 
indication that there is any additional evidence that could 
be obtained that would be helpful in substantiating this 
claim.

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim in November 1994, 
notice has been provided by the RO subsequent to the Court's 
July 2003 order and prior to recertification of the claim to 
the Board, and the content of the notice fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was specifically advised of what 
information and evidence was needed to substantiate his 
claim.  He was also advised of what evidence VA would obtain 
for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim 
that is obtainable.  See Desbrow v. Principi, No. 02-352 
(U.S. Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (holding that failure to comply with 
VCAA constitutes nonprejudicial error "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  Based on the above, the Board concludes that 
the defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning blind adherence in the face 
of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the multiple VA 
letters and the Statement and Supplemental Statements of the 
Cases informed the veteran of the information and evidence 
needed to substantiate his claim.  Moreover, and as noted 
above, the RO's correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records:  service 
medical records, Social Security Administration records, VA 
examination reports and VA and private treatment records.  
The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show he first 
complained of low back pain in May 1963.  He reported that he 
had injured his back two months before.  He complained of 
constant pain that was more severe with lifting, bending or 
sharp movements.  Examination revealed point tenderness about 
the T11-L1 levels.  The impression was back strain.  There 
are no other relevant complaints, findings, treatments or 
diagnoses.  Although the veteran reported a number of 
unrelated complaints at the time of his October 1963 
separation examination, he made no mention of any back 
complaints and clinical evaluation of his spine was normal.  
(A request to Womack Army Hospital by the RO for any 
additional service medical records, based on the veteran's 
assertion of treatment, did not yield any more records.)

A January 1967 medical examination, conducted by G. Norton, 
M.D., notes the veteran's history of injuring the back 
against a protruding bolt in 1963, for which he was treated 
in the dispensary, and his continued complaints of mid-
thoracic back pain, with no radiation.  Examination revealed 
tenderness over the spinous processes of the dorsal 
vertebrae.  The diagnosis was post-traumatic back pain of 
undetermined etiology.

A June 1990 X-ray study of the veteran's lumbosacral spine, 
as well as a bone scan, conducted at the New Hanover Memorial 
Hospital, was normal.  At that time, the veteran was being 
evaluated primarily for carpal tunnel syndrome.  He did 
report tingling in the legs and stated that he had had "some 
therapy" to his back several years ago, which had seemed to 
relieve his problem.

Treatment records, dating from April 1971 to September 1992, 
from the office of Ben B. Ward, M.D., show the veteran 
received treatment during the 1970s and 1980s for a variety 
of complaints, but no back disorder was mentioned.  He was 
first treated for back pain in August 1992.  These records 
were received following VA request that Dr. Ward submit all 
records relating to the veteran from 1970 to the present, 
based on Dr. Ward's December 1993 statement that from time to 
time since 1970 he had treated the veteran for back problems 
which resulted from injury to the back in service (falling on 
a bolt) in 1963.  It was noted that the veteran's problem was 
getting worse, with markedly decreased reflexes in his right 
leg.  

Treatment records from Convenience Medical Care, dating from 
January 1991 to September 1992, show the veteran complained 
of back pain in September 1992 with diagnosed sciatica.  A 
later September 1992 progress note indicates the veteran had 
a ruptured disc.

M. D. McCullough, M.D., examined the veteran in early 
September 1992 for complaints of chronic back pain of several 
years duration.  He complained of severe back pain radiating 
into his right leg in the last three months.  A magnetic 
resonance imaging (MRI) study was ordered and the veteran was 
given Percocet for pain relief.  It was noted that the 
veteran engaged in heavy lifting at work.

A September 1992 emergency room report from Brunswick 
Hospital shows the veteran complained of back pain of two 
weeks duration that was acutely exacerbated.  He was sent 
home with instructions to follow-up with his primary 
physician.

Later that month, the veteran was referred to David B. Kee, 
M.D., for an opinion regarding lumbar disc disease.  At that 
time the veteran gave a five-year history of episodic back 
pain radiating down his right leg, with previous episodes 
having resolved under conservative therapy.  The impression 
was right L4 radiculopathy with lateral L4-5 herniated 
nucleus pulposus (HNP) confirmed by MRI scan.  Dr. Kee's 
treatment notes make no mention of a service injury or 
symptoms involving the thoracic spine.  The veteran was 
hospitalized for surgery.

The September 1992 Grand Strand General Hospital operative 
report and discharge summary indicate the veteran underwent 
an uneventfully right L4-5 microdiscectomy and was discharged 
the second day after his surgery.

Dr. Kee continued to follow the veteran for his back 
complaints throughout December 1993.

Treatment records from Dr. Ward, dating from October 1992 to 
January 1994, reveal ongoing treatment for back pain 
complaints.  A December 1992 progress note indicates he fell 
in a restaurant and injured his back and that he would be 
applying for Social Security disability.  He reported a 
backache in June 1993 after a physical confrontation with a 
police officer.  In October 1993, the veteran reported a 
history of a 1963 inservice back injury and stated he had 
problems ever since the injury. In December 1993, Dr. Ward 
wrote a letter, certifying that he had seen the veteran from 
time to time since 1970 for back complaints stemming from a 
1963 inservice injury when the veteran had fallen on a bolt. 
Subsequent treatment records dating to October 1999, show 
ongoing treatment for back complaints.

In a May 1994 decision, a Social Security Administrative 
(SSA) Law Judge noted that, according to the veteran's 
testimony, he had been unable to work beginning in June 1992, 
that beginning in the middle of 1992 he developed problems 
with back and right leg pain, and that his job as a 
restaurant manager had required frequent lifting of weights 
up to 50 pounds.  The SSA determination does not mention any 
injury in service or chronic back problems prior to 1992.  
(Other evidence of record, including the veteran's income and 
net worth statement signed by him in February 2004, reflects 
that he continued working in his restaurant at late as until 
1997.)  

A July 1994 partial report of a MRI study of the lumbar 
spine, conducted at the Brunswick Hospital, shows findings 
consistent with focal HNP that could represent recurrent 
herniation or scar formation, as well as spinal stenosis and 
degenerative disc disease.

During his November 1994 VA orthopedic examination, the 
veteran stated he initially injured his back in the early 
1960s.  He reported not working since 1989.  He reported 
treatment from Dr. Ward beginning in 1987.  He complained of 
persistent low back pain radiating into his leg and into the 
right big toe.  The diagnosis was chronic back pain status 
post excision of the disc at the L4-5 level.  The examiner 
opined that the examination was consistent with back pain of 
a chronic nature.

C. Daniel Hall, M.D., treated the veteran from March to 
October 1995.  The March 1995 initial evaluation notes the 
veteran's history of a low back injury in 1963 with 
subsequent intermittent low back pain and right leg sciatica; 
and his history that X-ray studies of his back had reportedly 
shown a loose bone fragment in the lumbar spine.  The veteran 
reported no treatment other than physical therapy throughout 
the 1970s and the development of severe back pain three years 
prior to the evaluation, when he underwent a laminectomy.  
His back was reinjured six months after the surgery, when he 
was thrown roughly into a police car.  The diagnosis was 
right L5 radiculopathy and bilateral L4 radiculopathy.  There 
were no references to a thoracic spine disorder.  

Treatment records from the Brunswick Hospital, dating from 
December 1995 to January 1996, reveal the veteran underwent 
epidural steroid injections to alleviate pain for diagnosed 
perineural inflammation and recurrent low back pain with 
right L4-5 radiculopathy.  It was noted that the veteran had 
developed new onset of bilateral hip pain, 3 weeks earlier, 
shortly after moving a large refrigerator in his restaurant 
business.  

Cape Fear Memorial Hospital treatment records, dating from 
February 1997 to September 1997, show a February 1997 MRI 
study of the lumbar spine revealed impressions of findings 
consistent with the presence of epidural scar and multilevel 
degenerative disc disease.  A September 1997 lumbar myelogram 
and post myelographic computed tomography (CT) scan revealed 
impressions of status post right hemi-laminectomy at the L4-5 
level with residual epidural scar and features of 
arachnoiditis and moderately severe central spinal stenosis 
at the L4-5 level secondary to both developmental and 
acquired disease with the acquired findings produced by a 
prominent broad based bulge of the disc, ligamentum flavum 
thickening and facet arthropathy with epidural scar and 
moderate diffuse developmental lumbar stenosis.

In October 1997, the veteran underwent lumbar laminectomy or 
hemi-laminectomy on the right at L4-5 with removal of chronic 
disc and scar tissue.  The October 1997 discharge summary 
notes the veteran underwent a lumbar laminectomy in September 
1992 and reinjured his back in May 1993.  The diagnosis at 
discharge was recurrent lumbar disc.

A May 1998 VA orthopedic examination report indicates that 
the veteran's claims file was reviewed.  The report notes the 
veteran's history of an inservice back injury in 1963.  He 
reported that he subsequently worked as a commercial 
fisherman and restaurant manager and did extremely heavy 
work, until 1992 when a ruptured disc was discovered.  He 
gave a history of having undergone a discectomy at the L4-5 
level in 1992 and further disc surgery in October 1997.  The 
diagnosis was status post multiple discectomies with 
degenerative joint disease (DJD), degenerative disc disease 
(DDD) and right radiculopathy.  The examiner noted that a 
review of the veteran's service medical records showed his 
inservice back injury was in the T11-T12 level with no record 
of continuing pathology until his acute ruptured disc in 
1992.  It was noted that his 1963 discharge examination was 
completely normal.  The examiner observed that the veteran 
worked for many years as a commercial fisherman doing 
extremely heavy work.  The examiner opined that there was no 
likelihood that the veteran's current pathologies were 
related to his inservice injury.

Treatment records from Robert F. Wilfong, M.D., dating from 
February 1997 to June 2001, show ongoing treatment for low 
back and leg pain.  The initial February 1997 medical record 
shows the veteran's history beginning with his lumbar 
laminectomy and disc excision in September 1992 with a 
reinjury in May 1993.

Subsequent radiology studies conducted at Cape Fear Memorial 
Hospital, dated in February 1999 and January 2000, show 
evidence of epidural fibrosis with right lateral recess at 
L4-5 and mild L4-5 spinal stenosis in February 1999 and no 
evidence of disc herniation in January 2000.

In February 2001 the RO wrote to Dr. Ward and asked whether 
he had any records of treatment before 1991.  Specifically 
his attention was directed to his statement that he had 
treated the veteran since 1970.  In response, Dr. Ward 
forwarded records dating back to 1971 for a variety of 
complaints and symptoms; these records do not refer to a back 
disability until an entry in the early 1990s.

In a personal statement received in March 2001, J.C. 
indicates that he served on active duty with the veteran and 
recalled that he had back problems during service for which 
he sought treatment.

Additional medical records were received reflecting ongoing 
treatment for lumbar disc problems.  Records in 1999 reflect 
that the veteran was experiencing ongoing back pathology due 
to stress and physical strain encountered while running his 
restaurant.  The possibility of additional back injury, due 
to a physical altercation with a family member, was noted in 
March 2000.  

In 2001 the veteran wrote that he was still drawing Social 
Security disability benefits.  

In a statement dated in April 2002, Dr. Ward wrote that he 
had been treating the veteran for more than 30 years for a 
number of disabilities, including degenerative disc disease 
and sciatica.  

In May 2002 M. David Hilz, M.D., wrote that he treated the 
veteran until 2001, and that the veteran had required back 
surgery, which did not result in much improvement.  

In a statement of June 2003, Dr. Ward wrote that he had 
treated the veteran since 1970 for a variety of problems, but 
that his "most persistent problem has been related to his 
back."  He stated that the veteran had relayed to him on 
numerous occasions the story of having injured his back when 
he was thrown against a bolt, which resulted in "contusion 
of muscles and ligaments in his back and chipping of a 
vertebra."  Dr. Ward was convinced that based on the 
consistency of the veteran's account, before there was any 
question of disability, the veteran was truthful and that the 
1963 injury was the "major contributing factor in his back 
problems."  

Received in January 2004 were lay statements from family 
members and other acquaintances to the effect that the 
veteran's back was injured in service, when he was thrown 
against a bolt, chipping off a bone.  According to J.T., the 
bone "floated around" for a few years, then hit the spine 
and "paralyzed" the veteran, leaving him disabled.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

After reviewing all the evidence of record, the Board finds 
that the clear preponderance of evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  It is his contention, supported by one of 
his physicians, Dr. Ward, that he sustained an injury to the 
back in service, in 1963, that he continued to have back 
problems, and that his current back disability is linked to 
such injury.  It is true that the veteran was seen in service 
complaining of back pain; tenderness was present at the T11-
L1 level.  There were no further references to back symptoms 
and the separation examination was negative-for symptoms and 
for findings.  Several years later, a private doctor, Dr. 
Norton, mentioned back pathology due to this incident in 
service involving the thoracic, not the lumbar spine.  No 
significant findings were recorded.  

While the veteran has contended that his back complaints 
persisted, and has submitted some lay statements to that 
effect, the record does not support such claim.  The medical 
records compiled during the 1970s and 1980s, primarily by Dr. 
Ward, show treatment for many complaints, but none involving 
the back.  Dr. Ward's report of treatment for the back 
disorder beginning in 1970, his statement that this was the 
veteran's most persistent problem, and his opinion that the 
1963 injury led to the current lumbar spine disorder are 
clearly not supported by his own records, and thus are of 
little probative value.  It appears likely that Dr. Ward's 
statements as to the cause and progression of the back 
disorder were based on information supplied by the veteran.  
The Court of Appeals for Veterans Claims (Court) has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant, in this case continued and chronic 
lumbar pathology attributable and dating to the 1963 
incident, is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993), the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).

What is clear is that there is no credible supporting 
evidence that any injury to the thoracic spine resulted in 
the lumbar disc pathology which became the focus of medical 
treatment in the early 1990s, almost three decades after 
service.  These early treatment records do not mention the 
veteran's history of an inservice injury, nor do they provide 
the requisite nexus evidence.  The Board acknowledges that it 
is likely that the veteran started experiencing symptoms 
several years before seeking surgical treatment, but such 
places the onset during the late 1980s.  As noted by the VA 
examiner in May 1998, the veteran's employment was as a 
commercial fisherman and as a restaurant owner and operator, 
activities which may reasonably be said to involve heavy 
lifting.  In fact the medical evidence points to several 
incidents where the veteran developed back symptoms as a 
result of heavy lifting at work.  

The Board has considered the veteran's own statements of 
continuing back disability since service and his theory that 
the bolt caused a bone fragment to break off, which later 
damaged the spine and nerves.  With respect to the former, it 
is the Board's obligation to assess credibility and in so 
doing, the veteran is found not to be credible.  The Court 
has held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
In assessing the veteran's credibility, the Board is aware 
that the veteran made a claim for and was awarded Social 
Security disability benefits based on his claimed inability 
to work beginning in 1992, in part due to a back disability, 
and continuing thereafter.  However, there are a number of 
references in private medical reports to the fact that he was 
continuing to work, and even his income and net worth 
statement, filed with VA, shows that he admitted to working 
in his restaurant business at least as recently as 1997.  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  Although credibility is often defined 
as determined by the demeanor of a witness, a document may 
also be credible evidence.  See, e.g., Fasolino Foods v. 
Banca Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984).  Similarly, the Board finds 
that the veteran's assertions of chronic back pain, dating to 
service, were made with the intention of securing monetary 
benefits from VA, and are wholly unsupported by credible 
evidence of record.  

With respect to the veteran's theory of his injury (that the 
bolt caused a bone fragment to break off, later damaging the 
spine and nerves), the medical record does not support such.  
The veteran is not a medical professional competent to offer 
an opinion as to the etiology of the symptoms.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Such theory has not been endorsed 
by any of his medical care providers, although Dr. Ward did 
recite this history in one of his statements.  The Court has 
held that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board also finds the May 1998 VA orthopedist's opinion 
that the veteran's current low back disability is unrelated 
to his inservice injury more probative, as the examiner 
reviewed the service medical and subsequent treatment records 
associated with the claims file, as well as interviewed and 
examined the veteran.  The physician referred to the 
veteran's history of physically demanding employment, through 
the years, which included heavy lifting.  Therefore, the 
Board concludes that the veteran's low back disability was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  
Accordingly, the claim for service connection for a low back 
disability must be denied.


ORDER

Service connection for a disability claimed as postoperative 
chronic back pain (a back disability) is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



